                                                                                                      --------·~·----·----~



                                                                                                                  FILED
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case


                                        UNITED STP~TES DISTRICT Cou                                       CLERK   u.s 1)1sr011cr COURT
                                                                                                       SOUT    R DISTR,(;1 OF   CAcl~ORNIA
                                          SOUTHERN DISTRICT OF CALIFORNIA                              BY                         DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   v.                               (For Offenses Committed On or After November 1, 1987)
          GIOVANNI ALFREO AVENDANO (2)
                                                                       Case Number:          18CR21 !0,LAB

                                                                    CAROLYN OLIVER, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                   68383298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)        ONE OF THE INFORMATION

D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                     N!llture of Offense                                                              Number(s)
8 USC 1324(a)(2)(B)(iii)            BRINGING IN ALIENS WITHOUT PRESENTATION AND                                          I
and 18 USC 2                        AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                               dismissed on the motion of the United States.

      Assessment: $100.00 - WAIVED
IZI   JVTA Assessment*: $5000.00 - WAIVED; 'Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.


IZI No fine                ::J Forfeiture µursrnmt to order filed                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until a!I fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   December 3 2018
                                                                   Date of Imposition of Sentence



                                                                   HON. LARRY ALAN BURNS
                                                                   UNITED STATES DISTRICT JUDGE



                                                                                                                    18CR2110-LAB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                     GIOVANNI ALFREO AVENDANO (2)                                                                   Judgment - Page 2 of 3
    CASE NUMBER:                   18CR2110-LAB

                                                                     PROBATION
The defendant is hereby sentenced to probat;on               for~   te"m of:
5 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless re1noved frorn ·:he L'nited States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drcig test with;n 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
         substance abuse. (Check, if applicable.)
         The defendant shall not possess a firearrn, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D        The defendant shall participate in an approved progrnm for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard cocditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                          STANDAl\'.D CC'.»/D]TIONS OF SUPERVISION
    1)     the defendant shall not leave the judicial district \Vithout the permission of the court or probation officer;
    2)     the defendant shall report to the probation officer ir: a fll.<l:1ner and frequency directed by the court or probation officer;
    3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall support his or her dependents and 1T1eet other family responsibilities;
    5)     the defendant shall work regularly at a la\vful occupation. unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances. except as prescribed by a physician;
    8)     the defendant shall not frequent places Vvhere controlled substances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate vvith any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probaticn officer:
     10)   the defendant shall pern1it a probation officer to visit hin1 or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer:
    11)    the defendant shall notify the probation officer \vithin seventy-two hours of being arrested or questioned by a law enforcement officer;
    12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
    13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pern1it the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                      18CR2110-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 DEFENDANT:              GIOVANNI ALFREO A VEND ANO (2)                                         Judgment - Page 3 of 3
 CASE NUMBER:            I 8CR2 l l 0-LAB




     1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonabJe fr"le a"d in a reasonable marrner, based upon reasonable suspicion of
        contraband or evidence of a violation of c. condition ofrelease; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     2. Report all vehicles owned or O'.Jc•·aitcL or i1 which you have an interest, to the probation officer.
     3. Not enter or reside in the Repcr':i'ic of i'/Lc;xico without permission of the court or probation officer.
     4. Seek and maintain full time em;0loyc1en~ 2.:::dlor schooling or a combination of both. Defendant shall make
        five job contacts a week uniil employed.

     5. Defendant may request early termimt'on of supervised probation after 2-3 years.

     6. Participate in a prngram of dc_rg Of alcoho; abuse treatment, including drug testing and counseling, as
        directed by the prcbation off;cer. Allow for reciprocal release of information between the probation
        officer and the treatment providc:r. .Vl!cy be required to contribute to the costs of services rendered in an
        amount to be determined by the prn::;a,;cr: officer, based on ability to pay. The defendant shall be tested
        twice a month for 6 months.




II




                                                                                                   18CR2110-LAB
